DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over P (2016/0371966) in view of Manson et al. (2008/0261627).
Regarding claim 1: P discloses a method in which a server provides route information related to an emergency area to a terminal that is capable of calculating a route, comprising: constructing an emergency area resource that includes unusable route information related to an emergency area (Paragraph 0020, 0025, 0036); and receiving trip parameters from multiple applications and transmitting a link, through which the emergency area resource is accessible, to an application, the trip parameter of 
Regarding claim 2: P discloses wherein constructing the emergency area resource is configured to construct the emergency area resource so as to include information about a route expected to be unusable in a future (Paragraph 0020, 0025, 0036).
Regarding claim 3: P discloses receiving a request to subscribe to a notification service related to the emergency area from an application; and when the unusable route information is updated, notifying the application, which requests subscription to the notification service, of updated unusable route information (Paragraph 0020, 0025, 0036). 
Regarding claim 4: P discloses constructing the emergency area resource is configured to construct the emergency area resource so as to include information about a route expected to be unusable in a future; and notifying the application of the updated unusable route information is configured to transmit a notification message, including an identifier of the information about the route expected to be unusable in the future, when the route expected to be unusable becomes unusable (Paragraph 0020, 0025, 0032, 0036).
Regarding claim 5: P discloses wherein notifying the application of the updated unusable route information is configured to notify the application of the updated unusable route information when a current position of the application is received from the application is in the vicinity of the emergency area (Paragraph 0020, 0025, 0036).
Regarding claim 6: P discloses when all of routes in the emergency area are restored to usable routes, transmitting a notification message for announcing that all of the routes become usable routes to the application that subscribes to the notification service (Paragraph 0049, wherein real-time updates are provided to user).
Regarding claim 7: P discloses wherein transmitting the notification message is configured such that the server transmits the notification message and deletes a resource related to the unusable route information and such that the application discards the unusable route information by receiving the notification message for announcing that all of the routes are restored (Paragraph 0059).
Regarding claim 8: P discloses wherein the request to subscribe to the notification service includes a subscription resource that the application creates by setting a notification condition for the notification service (Paragraph 0013 and 0018).
Regarding claim 9: P discloses wherein receiving the request to subscribe to the notification service is configured to receive the request including the subscription resource in which the notification condition is set such that the application receives updated information about unusable routes only when a current position thereof corresponds to the updated information (Paragraph 0021, 0042).
Regarding claim 10: P discloses transmitting a location of an emergency area related to the trip parameter to the application when the trip parameter does not include the request to provide unusable route information related to an emergency area (Paragraph 0020, 0025, 0036).
Regarding claim 11: P discloses a server apparatus for providing route information related to an emergency area to a terminal that is capable of calculating a route, comprising:
a communication unit for communicating with the terminal (Paragraph 0020, 0025, 0036); and
a control unit for providing traffic information for a route that is received from the terminal, wherein the control unit is configured to:
construct an emergency area resource that includes unusable route information related to an emergency area (Paragraph 0020, 0025, 0036); 
receive trip parameters from multiple applications and transmit a link, through which the emergency area resource is accessible, to an application, the trip parameter of which includes a request to provide unusable route information related to an emergency area (Paragraph 0020, 0025, 0036); and transmit a link, through which a same emergency area resource is accessible, to applications that request provision of unusable route information related to a same emergency area (Paragraph 0020, 0025, 0036).
Regarding claims 11-20: These claims contain the same features and limitations as claims 2-10 above and are therefore rejected under the same basis and rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668